Case 6:20-cv-02085-WWB-DCI Document 28 Filed 03/16/21 Page 1 of 2 PageID 119




                  IN THE UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF FLORIDA
                           ORLANDO DIVISION


MARC IRWIN SHARFMAN, M.D.,                 )
P.C. a Florida corporation,                )
individually and as the representative     )
of a class of similarly-situated           )
persons,                                   ) Civil Action No.: 6:20-cv-02085-
                                           ) WWB-DCI
                           Plaintiff,      )
                                           )
             v.                            )
                                           )
ACUTE HOME HEALTHCARE                      )
INC., a Florida corporation,               )
                                           )
                          Defendant.       )

                           NOTICE OF SETTLEMENT

      Plaintiff, MARC IRWIN SHARFMAN M.D., P.A., hereby gives written notice

pursuant to Local Rule 3.08 to the Court that the parties have reached a settlement in

this case that will resolve all of the issues raised in this dispute and dispose of this

entire action. Plaintiff anticipates filing a Notice of Voluntary Dismissal once the

settlement has been finalized, within the next sixty days.

                                         Respectfully submitted,

                                         MARC IRWIN SHARFMAN M.D., P.A.,
                                         individually and as the representative of a class
                                         of similarly-situated persons

                                         s/ Ryan M. Kelly
                                         Ryan M. Kelly – FL Bar No.: 90110
Case 6:20-cv-02085-WWB-DCI Document 28 Filed 03/16/21 Page 2 of 2 PageID 120




                                        ANDERSON + WANCA
                                        3701 Algonquin Road, Suite 500
                                        Rolling Meadows, IL 60008
                                        Telephone: 847-368-1500
                                        rkelly@andersonwanca.com
                                        Email: rkelly@andersonwanca.com




                          CERTIFICATE OF SERVICE

      I hereby certify that on March 16, 2021, I electronically filed the foregoing

with the Clerk of the Court using the CM/ECF system which will send notification

of such filings to all counsel of record.


                                             /s/ Ryan M. Kelly
